

115 HRES 767 IH: Directing the Chief Administrative Officer of the House of Representatives to enter into contracts with nationally- or regionally-known franchises for the provision of food services in the cafeteria of the Longworth House Office Building in a food court setting.
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 767IN THE HOUSE OF REPRESENTATIVESMarch 7, 2018Mr. Farenthold submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONDirecting the Chief Administrative Officer of the House of Representatives to enter into contracts
			 with nationally- or regionally-known franchises for the provision of food
			 services in the cafeteria of the Longworth House Office Building in a food
			 court setting.
	
		1.Food service contracts with franchises for Longworth House Office Building cafeteria
 The Chief Administrative Officer of the House of Representatives shall ensure that all food services provided in the cafeteria of the Longworth House Office Building are provided under contracts entered into by the Chief Administrative Officer with nationally- or regionally-known food service franchises under which a variety of cuisines are provided to customers in a food court setting.
		